Citation Nr: 9932747	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-45 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diarrhea with history 
of rectal bleeding, as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1986 and from September 1990 to May 1991.  He was stationed 
in the Southwest Asia theater from November 1990 to March 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In December 1997, the Board remanded the issue on appeal for 
additional development, to include a VA examination, and it 
has since been returned for final appellate review. 


FINDING OF FACT

The veteran's symptoms of diarrhea with rectal bleeding have 
been diagnosed as   irritable bowel syndrome and have been 
determined to be unrelated to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diarrhea with a history of rectal bleeding, as due to an 
undiagnosed illness is legally insufficient.  38 C.F.R. § 
3.317 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The claim of entitlement to service connection for 
diarrhea with a history of rectal bleeding, on a direct basis 
is not well grounded.  38 U.S.C.A. § 5107 ( West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  General laws and regulations relating to service 
connection, to include as due to an undiagnosed illness 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for the disability at issue.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

The veteran contends that he has chronic diarrhea and rectal 
bleeding as a result of his service in the Persian Gulf War.



II.  Factual Background

The veteran's service medical records are devoid of any 
subjective complaints or objective findings of either 
diarrhea or rectal bleeding.  

VA medical records, dating from November 1991 to March 1995, 
reflect that during a September 1994 Gulf War Registry 
Examination, it was noted by the VA examiner that the veteran 
reported a history of bright red blood per rectum on one 
occasion while deployed in Southwest Asia, and frequent 
episodes of diarrhea while on active duty. 

During an April 1995 VA general examination, the examiner 
recorded the veteran's self reported history of one or two 
episodes of rectal bleeding in Saudi Arabia.  On further 
questioning by the examiner, the veteran related that he had 
diarrhea about three times a month and on each occasion, it 
would last for about a day and contain about five to six 
watery and formed stools.  The veteran related that four 
months previously, he had blood in his stools.  He indicated 
that the diarrhea was associated with lower abdominal cramps 
which were relieved by bowel movements.  The examiner 
provided diagnoses of non-specific diarrhea and unknown cause 
of rectal bleeding.

Private medical records, dating from June 1995 to July 1996, 
reflect that in April 1996, the veteran complained of lower 
abdominal pain.

In a letter, dated in July 1996, submitted by [redacted], 
it was reported that he had served with the veteran during 
Desert Storm and that he remembered the appellant complaining 
of stomach pain and blood in his stool.  Mr. [redacted] related that 
the veteran had filled out a sick call slip and had been 
transferred to sick call, however, he could not remember what 
action, if any, was taken with respect to the veteran's 
medical condition. 

A September 1996 letter from the veteran's employer indicates 
that the veteran had taken a total of 1,244 hours of leave 
from work from 1991 to September 1996.  The letter did not 
indicate how much of this leave was attributable to a 
gastrointestinal disorder.

The claims file includes several newspaper articles 
concerning Gulf War illnesses, to include one which names the 
veteran's unit as possibly being one of the units which may 
have been exposed to toxins following an explosion of a 
weapons cache at Khamisiyah, Iraq.

VA outpatient reports, dating from April 1996 to August 1997, 
contain duplicate copies of medical evidence already received 
by the RO and additional evidence unrelated to the disability 
at issue.

An August 1998 medical report, submitted by Chillicothe 
Family Physicians, reflects that during the previous five to 
six years, the veteran had received treatment for various 
unrelated disorders.

During an October 1998 VA examination the veteran reported 
that during service in the Gulf War, he suffered from 
frequent and watery diarrhea.  The veteran reported that more 
than three fourths of his stools were loose and watery, and 
that he suffered from night sweats and fatigue.  He indicated 
that when the symptoms first began he had bloody bowel 
movements but that he had not seen blood in his stools since 
that time.  The veteran complained of daily chronic diarrhea, 
usually three to four times during the day.  Physical 
examination disclosed that the rectus and anus were 
essentially normal.  In addition, numerous tests such as, a 
barium enema, a flexible sigmoidoscopy, a duodenal biopsy, 
and an esophagogastroduodenoscopy were all noted to have been 
normal.  A microbiology report revealed diagnoses of no 
abnormality, although a suggested working diagnosis to 
justify the utilization of the study was Crohn's 
disease/ileitis.  No microbiological evidence of either 
Crohn's disease or ileitis was reported.  The examiner 
concluded that in light of the veteran's apparent 
constipation two days prior to a barium enema study and 
symptoms of diarrhea, a diagnosis of irritable bowel syndrome 
was in order.  It was the examiner's opinion that there was 
no specific evidence that the veteran's symptoms arose as a 
result of military service and, in his opinion, they were 
more likely than not unrelated to his military service. 

In a statement, submitted by the veteran in June 1999, he 
questioned the October 1998 VA examiner's diagnosis of 
irritable bowel syndrome with a previous diagnosis of Crohn's 
disease/ileitis noted during an October 1998 microbiology 
report.  In response to the veteran's inquiry, the VA 
examiner, who performed the October 1998 VA examination, 
submitted an addendum report indicating despite extensive 
testing, there was no evidence in support of the diagnosis of 
either Crohn's disease or ileitis.

III.  Analysis

A.  Service connection for diarrhea with a history or rectal 
bleeding as due to an undiagnosed illness.

As to the veteran's claim of entitlement to service 
connection for diarrhea with a history of rectal bleeding as 
due to undiagnosed illnesses pursuant to 38 C.F.R. § 3.317, 
the Board notes that in Sabonis v Brown, 6 Vet. App. 426 
(1994), the Court has held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 38 
C.F.R. § 3.317, service connection may be granted only for 
undiagnosed disabilities attributed to Southwest Asia service 
during the Persian Gulf War.  Since the veteran's symptoms of 
diarrhea have been diagnosed as irritable bowel syndrome, the 
Board must conclude that the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.317 is 
legally insufficient. 

B.  Service connection for diarrhea with a history of rectal 
bleeding on a direct basis.

The threshold question to be answered with respect to the 
veteran's claim for service connection for diarrhea with a 
history of rectal bleeding on a direct basis is whether the 
veteran has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107.  A well-grounded claim is a claim that is 
plausible, that is, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
appeal must fail with respect to it, and there is no duty to 
assist the veteran further in the development of facts 
pertinent to the claim.  Id.  After a careful review of the 
record, the Board finds that the claim of entitlement to 
service connection for diarrhea with a history of rectal 
bleeding on a direct basis is not well grounded.  

In reaching the foregoing conclusion, the Board observes that 
the veteran's service medical records are devoid of any 
pertinent complaints or findings regarding any diarrhea or 
rectal bleeding during service.  In addition, the sole 
medical opinion pertaining to the etiology of the veteran's 
diarrhea reflects that such symptoms were found to be more 
likely than not unrelated to military service (VA October 
1998 examination report).  As such, the Board must conclude 
that in the absence of either a medical opinion or scientific 
evidence establishing an etiological relationship between the 
veteran's complaints of diarrhea with a history of rectal 
bleeding to service, currently diagnosed as irritable bowel 
syndrome, the claim for such disability on a direct basis is 
not well grounded and is denied.  

While lay statements have been provided by the veteran, he 
has not been shown to be trained in the field of medicine.  
Hence, he is not competent to offer an opinion as to a 
diagnosis or to an etiological relationship between his 
diarrhea with a history of rectal bleeding, currently 
diagnosed as irritable bowel syndrome, and service as this 
requires specialized knowledge and training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statements 
in this regard do not qualify as "competent medical evidence" 
for purposes of determining whether the claim is well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
the absence of competent medical evidence of an opinion 
indicating that the veteran's diarrhea with a history of 
rectal bleeding, currently diagnosed as irritable bowel 
syndrome, is related to service, the claim for such 
disability on a direct basis is not well-grounded and is 
denied. 

As the foregoing explains the need for competent evidence of 
a nexus between diarrhea with a history of rectal bleeding, 
currently diagnosed as irritable bowel syndrome, and service, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for diarrhea with a history of rectal 
bleeding as due to an undiagnosed illnesses is denied.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for diarrhea 
with a history of rectal bleeding, currently diagnosed as 
irritable bowel syndrome, on a direct basis is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

